IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-67,418-02


                         EX PARTE MICHAEL JACQUES, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 20020D03178-168-2 IN THE 384TH DISTRICT COURT
                            FROM EL PASO COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of capital murder

and sentenced to life imprisonment. The Eighth Court of Appeals affirmed his conviction. Jacques

v. State, 08-02-00491-CR (Tex. App.– El Paso Aug. 12, 2004)(not designated for publication).

        On October 8, 2014, an order designating issues was signed by the trial court. We remand

this application to the 384th District Court of El Paso County to allow the trial judge to complete an

evidentiary investigation and enter findings of fact and conclusions of law.
       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: April 1, 2015
Do not publish